SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Section 240.14a-12 HUB GROUP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it is determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 2, 2008 Dear Stockholder: You are cordially invited to attend the 2008 Annual Meeting of Stockholders of Hub Group, Inc.This meeting will be held at The Hyatt Lodge on the McDonald’s campus at 2715 Jorie Boulevard, Oak Brook, Illinois at 10:00 a.m. Chicago time on Wednesday, May 14, 2008. The attached Notice of 2008 Annual Meeting of Stockholders and Proxy Statement describe the matters to be acted upon.The Annual Report to Stockholders on Form 10-K is also enclosed. We hope you will be able to attend the meeting.However, even if you anticipate attending in person, we urge you to mark, sign, date, and return the enclosed proxy card to ensure that your shares will be represented.If you attend, you will, of course, be entitled to vote in person. Sincerely, PHILLIP C. YEAGER Chairman HUB GROUP, INC. NOTICE OF 2 To the Stockholders of Hub Group, Inc.: The Annual Meeting of Stockholders of Hub Group, Inc., a Delaware corporation (the “Company”), will be held at The Hyatt Lodge on the McDonald’s campus at 2715 Jorie Boulevard, Oak Brook, Illinois on Wednesday, May 14,2008, at 10:00 a.m., Chicago time, for the following purposes: (1) To elect six directors of the Company to hold office until the next annual meeting of stockholders; and (2) To transact such other business as may properly be presented at the Annual Meeting or any adjournment thereof. A proxy statement with respect to the Annual Meeting accompanies and forms a part of this Notice.The Company’s Annual Report to Stockholders on Form 10-K also accompanies this Notice. The Board of Directors has fixed the close of business on March 19, 2008, as the record date for determining stockholders entitled to notice of, and to vote at, the Annual Meeting. By order of the Board of Directors, DAVID C. ZEILSTRA Vice President, Secretary and General Counsel Downers Grove, Illinois April 2, 2008 YOUR VOTE IS IMPORTANT PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE WHETHER OR NOT YOU EXPECT TO ATTEND THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Stockholders Meeting to be Held on May 14, 2008 The Proxy Statement and Annual Report to Stockholders are Available at www.hubgroup.com/proxy.html HUB GROUP, INC. 3050 HIGHLAND PARKWAY, SUITE 100 DOWNERS GROVE, ILLINOIS 60515 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Hub Group, Inc., a Delaware corporation (“Hub Group” or the “Company”), of proxies for use at the 2008 Annual Meeting of Stockholders of the Company to be held on Wednesday, May 14, 2008, and any adjournment thereof (the “Annual Meeting”).This Proxy Statement and accompanying form of proxy are first being sent to stockholders on or about April 2, 2008. The Company’s Class A common stock, $.01 par value (the “Class A Common Stock”), and the Class B common stock, $.01 par value (the “Class B Common Stock,” together with the Class A Common Stock, the “Common Stock”), are the only issued and outstanding classes of stock.Only stockholders of record at the close of business on March 19, 2008 (the “Record Date”), are entitled to notice of and to vote at the Annual Meeting.As of the Record Date, the Company had 36,966,606 shares of Class A Common Stock (each a “Class A Share”) and 662,296 shares of Class B Common Stock (each a “Class B Share,” and collectively with the Class A Shares, the “Shares”) outstanding and entitled to vote. VOTING RIGHTS AND PROCEDURES Shares represented by an effective proxy given by a stockholder will be voted as directed by the stockholder.If a properly signed proxy form is returned to the Company and one or more proposals are not marked, it will be voted in accordance with the recommendation of the Board of Directors on all such proposals.A stockholder giving a proxy may revoke it at any time prior to the voting of the proxy by giving written notice to the Secretary of the Company, by executing a later dated proxy or by attending the Annual Meeting and voting in person.If your shares are held in a bank or brokerage account, you will receive proxy materials from your bank or broker, which will include a voting instruction form.If you would like to attend the Annual Meeting and vote these shares in person, you must obtain a proxy from your bank or broker.You must request this form from your bank or broker; they will not automatically supply one to you. Each Class A Share is entitled to one (1) vote and each Class B Share is entitled to approximately eighty (80) votes.The holders of Shares having a majority of the votes that could be cast by the holders of all Shares, present in person or represented by proxy, will constitute a quorum at the Annual Meeting.Abstentions will be treated as Shares that are present and entitled to vote for purposes of determining the presence of a quorum.If a broker indicates on the proxy that it does not have discretionary authority as to certain Shares to vote on a particular matter, those Shares will be considered as present and entitled to vote for purposes of determining the presence of a quorum.As of March 19, 2008, the Yeager family members own all 662,296 shares of Class B Common Stock and 1,001,821 shares of Class A Common Stock.Consequently, the Yeager family controls approximately 60% of the voting power of the Company on all matters presented for stockholder action.The Yeager family members are parties to a stockholders’ agreement, pursuant to which they have agreed to vote all of their shares of Class B Common Stock in accordance with the vote of the holders of a majority of such shares.Election inspectors appointed for the meeting will tabulate votes cast by proxy or in person at the Annual Meeting and such election inspectors will determine whether or not a quorum is present. The Board of Directors knows of no matters to be presented at the Annual Meeting other than those set forth in the Notice of 2008 Annual Meeting of Stockholders enclosed herewith.However, if any other matters do come before the meeting, it is intended that the holders of the proxies will vote thereon in their discretion.Any such other matter will require for its approval the affirmative vote of the holders of Shares having a majority of the votes present in person or represented by proxy at the Annual Meeting, provided a quorum is present, or such greater vote as may be required under the Company’s Certificate of Incorporation, the Company’s By-laws or applicable law.A list of stockholders as of the record date will be available for inspection at the Annual Meeting and for a period of ten days prior to the Annual Meeting at the Company’s offices in Downers Grove. 1 ELECTION OF DIRECTORS The number of directors of the Company, as determined by the Board of Directors under Article III of the Company’s By-laws, is currently six.Each director holds office until his or her successor is elected and qualified or until his or her earlier death, resignation, retirement, disqualification or removal. The nominees for whom the enclosed proxy is intended to be voted are set forth below.Each nominee for election as director currently serves as a director of the Company.It is not contemplated that any of these nominees will be unavailable for election, but if such a situation should arise, the proxy will be voted in accordance with the best judgment of the proxyholder for such person or persons as may be designated by the Board of Directors unless the stockholder has directed otherwise. Directors are elected by a plurality of the votes cast at the Annual Meeting, provided a quorum is present.Abstentions, withholding of authority to vote in the election, or broker non-votes will not affect the outcome of the election.Stockholders are not allowed to cumulate their votes in the election of directors. Nominees for Election as Directors Business Experience During the Past Five Years Name Age and Other Information Phillip C. Yeager 80 Phillip C. Yeager has been Chairman of the Board since October 1985. From April 1971 to October 1985, Mr. Yeager served as President of Hub City Terminals, Inc. (“Hub Chicago”).Mr. Yeager became involved in intermodal transportation in 1959, five years after the introduction of intermodal transportation in the United States, as an employee of the Pennsylvania and Pennsylvania Central Railroads. He spent 19 years with the Pennsylvania and Pennsylvania Central Railroads, 12 of which involved intermodal transportation. In 1991, the Intermodal Transportation Association named Mr. Yeager the Man of the Year.In 1995, he received the Salzburg Practitioners Award from Syracuse University. In October 1996, Mr. Yeager was inducted into the Chicago Area Entrepreneurship Hall of Fame sponsored by the University of Illinois at Chicago.In March 1997, he received the Presidential Medal from Dowling College for his achievements in transportation services.In September 1998 he received the Silver Kingpin award from the Intermodal Association of North America and in February 1999 the New York Traffic Club named him Transportation Person of the Year.In June 2006, Mr. Yeager was awarded an honorary Doctor of Public Service degree from the University of Denver in recognition of his achievements in the intermodal industry.In December 2006, the Containerization and Intermodal Institute presented Mr. Yeager with their 2006 Connie Award in recognition of his contributions to the industry.Mr. Yeager graduated from the University of Cincinnati in 1951 with a Bachelor of Arts degree in Economics.Mr. Yeager is the father of David P. Yeager and Mark A. Yeager. David P. Yeager 55 David P. Yeager has served as the Company’s Vice Chairman of the Board since January 1992 and as Chief Executive Officer of the Company since March 1995. From October 1985 through December 1991, Mr. Yeager was President of Hub Chicago. From 1983 to October 1985, he served as Vice President, Marketing of Hub Chicago. Mr. Yeager founded the St. Louis Hub in 1980 and served as its President from 1980 to 1983. Mr. Yeager founded the Pittsburgh Hub in 1975 and served as its President from 1975 to 1977. Mr. Yeager received a Masters in Business Administration degree from the University of Chicago in 1987 and a Bachelor of Arts degree from the University of Dayton in 1975. Mr. Yeager is the son of Phillip C. Yeager and the brother of Mark A. Yeager. Mark A. Yeager 43 Mark A. Yeager has been the Company’s President since January 2005 and has been the Chief Operating Officer and a director since May 2004.From July 1999 through December 2004, Mr. Yeager was President-Field Operations.From November 1997 through June 1999 Mr. Yeager was Division President, Secretary and General Counsel.From March 1995 to November 1997, Mr. Yeager was Vice President, Secretary and General Counsel.From May 1992 to March 1995, Mr. Yeager served as the Company’s Vice President-Quality. Prior to joining the Company in 1992, Mr. Yeager was an associate at the law firm of Grippo & Elden from January 1991 through May 1992 and an associate at the law firm of Sidley & Austin from May 1989 through January 1991. Mr. Yeager received a Juris Doctor degree from Georgetown University in 1989 and a Bachelor of Arts degree from Indiana University in 1986. Mr. Yeager is the son of Phillip C. Yeager and the brother of David P. Yeager. 2 Gary D. Eppen 71 Gary D. Eppen has served as a director of the Company since February 1996. Currently retired, Mr. Eppen is formerly the Ralph and Dorothy Keller Distinguished Service Professor of Operations Management and Deputy Dean for part-time programs in the Graduate School of Business at The University of Chicago. He received a Ph.D. in Operations Research from Cornell University in 1964, a Master of Science in Industrial Engineering from the University of Minnesota in 1960, a Bachelor of Science from the University of Minnesota in 1959 and an Associate in Arts degree in Pre-Engineering from Austin Junior College in 1956. Charles R. Reaves 69 Charles R. Reaves has served as a director of the Company since February 1996. Since 1994, Mr. Reaves has been President and Chief Executive Officer of Reaves Enterprises, Inc., a real estate development company. From April 1962 until November 1994, Mr. Reaves worked for Sears Roebuck & Company in various positions, most recently as President and Chief Executive Officer of Sears Logistics Services, Inc., a transportation, distribution and home delivery subsidiary of Sears Roebuck & Company.Mr. Reaves received a Bachelor of Science degree in Business Administration from Arkansas State University in 1961. Martin P. Slark 53 Martin P. Slark has served as a director of the Company since February 1996. Since 1976, Mr. Slark has been employed by Molex Incorporated (“Molex”), a publicly traded manufacturer of electronic, electrical and fiber optic interconnection products and systems.Having worked for Molex in Europe, the United States and Asia, Mr. Slark is presently a Director and Vice Chairman and Chief Executive Officer of Molex.Mr. Slark is a companion of the British Institute of Management and received a Masters in Business Administration degree from the University of East London in 1993 and a Post-Graduate Diploma in Management Studies from Portsmouth University in 1981. The Board of Directors recommends that the stockholders vote FOR the election of each nominee for director named above. 3 MEETINGS AND COMMITTEES OF THE BOARD The Board of Directors has an Audit Committee, a Compensation Committee and a Nominating and Governance Committee.During the fiscal year ended December 31, 2007, the full Board of Directors met five times, the Audit Committee met nine times, the Compensation Committee met four times and the Nominating and Governance Committee met once.During 2007, all directors, except Mr. Phillip C. Yeager, attended at least 75% of the meetings of the Board of Directors and the committees thereof on which they served.The Company encourages each member of the Board of Directors to attend each annual meeting of stockholders.All directors, except Mr. Phillip C. Yeager, attended the Company’s 2007 annual meeting of stockholders held on May 7, 2007. Audit Committee The duties of the Audit Committee are to oversee the Company’s internal control structure, review the Company’s financial statements and other financial information to be included in the Company’s 10-K and annual report to stockholders, select the independent auditors for the Company and its subsidiaries and review the Company’s annual audit plan.The members of the Audit Committee are Messrs. Eppen, Reaves and Slark.The Audit Committee has a written charter which is available on the Company’s website at www.hubgroup.com.The Committee annually reviews and assesses the adequacy of the Charter. The Board of Directors has determined that Messrs. Eppen, Reaves and Slark are “independent”in accordance with the applicable corporate governance listing standards of the Nasdaq Stock Market.The Board of Directors has determined that the Audit Committee does not have an “audit committee financial expert” as that term is defined in the Securities and Exchange Commission regulations.However, the Board of Directors has determined that all of the members of the Audit Committee are able to read and understand fundamental financial statements within the meaning of the Nasdaq Audit Committee requirements and that at least one of its members has the financial sophistication required by Nasdaq.The Board of Directors has determined that by satisfying the requirements of the Nasdaq listing standards with a member of the Audit Committee that has the requisite “financial sophistication” qualifications, the Audit Committee has the financial expertise necessary to fulfill the duties and the obligations of the Audit Committee. The Board of Directors has concluded that the appointment of an “audit committee financial expert” is not necessary at this time. Compensation Committee The Compensation Committee is responsible for providing assistance to the Board in the discharge of its responsibilities relating to compensation and development of the Company’s Chief Executive Officer and other executive officers. In addition, the Compensation Committee reviews, adopts, terminates, amends or recommends to the Board the adoption, termination or amendment of equity-based employee plans, incentive compensation plans and employee benefit plans, as further described in the Compensation Committee Charter.The Compensation Committee may use a compensation consultant to assist in the evaluation of Chief Executive Officer or executive officer compensation. The Compensation Committee has the sole authority to retain and terminate any compensation consultant and to approve the consultant’s fees and other retention terms.The members of the Compensation Committee are Messrs. Eppen, Reaves and Slark.The Compensation Committee has a written charter which is available on the Company’s website at www.hubgroup.com.The Committee annually reviews and assesses the adequacy of the Charter. Nominating and Governance Committee The duties of the Nominating and Governance Committee are to identify individuals qualified to become Board members and nominate the director nominees for the next annual meeting of stockholders, assist the Board with succession planning and develop and recommend to the Board the corporate governance guidelines applicable to the Company.The members of the Nominating and Governance Committee are Messrs. Eppen, Reaves and Slark.The Nominating and Governance Committee has a written charter which is available on the Company’s website at www.hubgroup.com.The Committee annually reviews and assesses the adequacy of the Charter. Nominations of Directors Directors may be nominated by the Board of Directors or by stockholders in accordance with the Bylaws of the Company.As a matter of course, the Nominating and Governance Committee will review the qualifications of various persons to determine whether they might make good candidates for consideration for membership on the Board of Directors.The Nominating and Governance Committee will review all proposed nominees for the Board of Directors, including those proposed by stockholders, in accordance with the mandate contained in its charter.This will include a review of the person’s judgment, experience, independence, understanding of the Company’s business or other related industries and such other factors as the Nominating and Governance Committee determines are relevant in light of the needs of the Board of Directors and the Company.The Nominating and Governance Committee will select qualified candidates and review its recommendations with the Board of Directors, which will decide whether to invite the candidate to be a nominee for election to the Board of Directors. 4 The Company has not paid a fee to any third party to identify or assist in identifying or evaluating potential nominees.Each nominee for election as a director is standing for reelection. For a stockholder to submit a candidate for consideration by the Nominating and Governance Committee, a stockholder must notify the Company’s Secretary.In addition, the Bylaws permit stockholders to nominate directors at a stockholder meeting.If a stockholder desires to nominate persons for election as directors at the next Annual Meeting of Stockholders, written notice of such stockholder’s intent to make such a nomination must be given and received by the Secretary of the Company at 3050 Highland Parkway, Suite 100, Downers Grove, IL 60515, either by personal delivery or by United States mail within the time period set forth below under “Stockholder Proposals.”Each notice must describe the nomination in sufficient detail for the nomination to be summarized on the agenda for the meeting and must set forth: (i) the name and address, as it appears on the books of the Company, of the stockholder making the nomination, (ii) a representation that the stockholder is a holder of record of stock in the Company entitled to vote at the annual meeting of stockholders and intends to appear in person or by proxy at the meeting to present the nomination, (iii) a statement of the class and number of shares beneficially owned by the stockholder, (iv) the name and address of any person to be nominated, (v) a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder, (vi) such other information regarding such nominee proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the Securities and Exchange Commission (the “Commission”), and (vii) the consent of such nominee to serve as a director of the Company if elected.The presiding officer of the annual meeting of stockholders will, if the facts warrant, refuse to acknowledge a nomination not made in compliance with the foregoing procedure, and any such nomination not properly brought before the meeting will not be considered. Controlled Company The Board of Directors has determined that the Company is a “controlled company” as that term is defined by Nasdaq since the Yeager family, pursuant to their ownership of all Class B Common Stock, control 59% of the voting power of the Company as of March 19, 2008.Pursuant to the Yeager Family Stockholder Agreement, the Yeager family members have agreed to vote all of their shares of Class B Common Stock in accordance with the vote of the holders of a majority of such shares. Code of Ethics The Company has adopted a Code of Business Conduct and Ethics that applies to all employees.The Company’s Code of Business Conduct and Ethics may be found on the Company’s website, www.hubgroup.com. Communicating with the Board Stockholders may communicate directly with the Board of Directors.All communications should be directed to the Company’s Secretary at the address set forth above and should prominently indicate on the outside of the envelope that it is intended for the Board of Directors or for non-management directors.Each communication intended for the Board of Directors and received by the Secretary which is not otherwise commercial in nature will be forwarded to the specified party following its clearance through normal security procedures. Review of Related Party Transactions The Company does not employ specific procedures for the review, approval or ratification of related party transactions involving directors, nominees for directors, executive officers and their immediate family members, but considers such transactions on a case-by-case basis as they arise. 5 OWNERSHIP OF THE CAPITAL STOCK OF THE COMPANY The following table sets forth information with respect to the number of shares of Class A Common Stock and Class B Common Stock beneficially owned by (i) each director of the Company, (ii) the current executive officers of the Company named in the table under “Compensation of Directors and Executive OfficersSummary Compensation Table,” (iii) all directors and executive officers of the Company as a group, and (iv) based on information available to the Company and a review of statements filed with the Commission pursuant to Section 13(d) and 13(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), each person that owns beneficially (directly or together with affiliates) more than 5% of the Class A Common Stock or Class B Common Stock, in each case as of February 29, 2008, except as otherwise noted.The Company believes that each individual or entity named has sole investment and voting power with respect to shares of the Class A Common Stock or Class B Common Stock indicated as beneficially owned by them, except as otherwise noted. Number (1) Name Class A Class B Percentage(2) Phillip C. Yeager (3)(4)(5) 281,439 662,296 2.5% David P. Yeager (3)(6) 289,108 662,296 2.5% Mark A. Yeager (3)(7) 519,274 662,296 3.1% Terri A. Pizzuto (8) 73,880 * David L. Marsh (9) 62,798 * Donald G. Maltby (10) 47,416 * Gary D. Eppen (11) 45,838 * Charles R. Reaves (12) 150,626 * Martin P. Slark (13) 61,659 * All directors and executive officers (15 people) (14) 1,871,867 662,296 6.7% Debra A. Jensen (3)(15) 662,296 1.8% Wellington Management Company, LLP (16) 4,179,757 11.1% T. Rowe Price Associates, Inc. (17) 3,412,100 9.1% Neuberger Berman (18) 2,706,995 7.2% Barclays (19) 2,136,264 5.7% FMR LLC (20) 2,094,031 5.6% Friess Associates LLC (21) 1,902,722 5.1% *Represents less than 1% of the outstanding shares of Common Stock. (1) Calculated pursuant to Rule 13d-3(d) under the Exchange Act. Under Rule 13d-3(d), shares not outstanding which are subject to options, warrants, rights, or conversion privileges exercisable within 60 days are deemed outstanding for the purpose of calculating the number and percentage owned by such person, but not deemed outstanding for the purpose of calculating the percentage owned by each other person listed. (2) Represents percentage of total number of outstanding shares of Class A Common Stock and Class B Common Stock. (3) The Yeager family members are parties to a stockholders’ agreement (the “Yeager Family Stockholder Agreement”), pursuant to which they have agreed to vote all of their shares of Class B Common Stock in accordance with the vote of the holders of a majority of such shares.Except as provided in footnotes 6 and 7, each of the Yeager family members disclaims beneficial ownership of the shares of Class B Common Stock held by the other Yeager family members.The Class B Common Stock represents approximately 59% of the total votes allocable to the Common Stock.Members of the Yeager family own all of the Class B Common Stock. (4) Includes 563,934 shares of Class B Common Stock as to which Phillip C. Yeager may be deemed to have shared voting discretion pursuant to the Yeager Family Stockholder Agreement.See Note 3.Also includes 88,000 shares of Class A Common Stock issuable upon exercise of options. (5) Includes 2,000 shares of Class A Common Stock held by his wife.Mr. Yeager disclaims beneficial ownership of these shares. (6) Includes 46,794 shares of Class B Common Stock owned by the Laura C. Yeager 1994 GST Trust, 46,794 shares of Class B Common Stock owned by the Matthew D. Yeager 1rust and 46,794 shares of Class B Common Stock owned by the Phillip D. Yeager 1rust and 419,127 shares of Class B Common Stock as to which David P. Yeager may be deemed to have shared voting discretion pursuant to the Yeager Family Stockholder Agreement.See Note 3. Includes 41,383 shares of restricted stock. 6 (7) Includes 43,826 shares of Class A Common Stock and 36,794 shares of Class B Common Stock owned by the Alexander B. Yeager 1rust and 43,826 shares of Class A Common Stock and 36,794 shares of Class B Common Stock owned by the Samantha N. Yeager 1rust and 44,907 shares of Class A Common Stock owned by the Mark A. Yeager Perpetual Trust (for which Mark A. Yeager serves as sole trustee and has sole investment and voting discretion) and 501,914 shares of Class B Common Stock as to which Mark A. Yeager may be deemed to have shared voting discretion pursuant to the Yeager Family Stockholder Agreement. See Note 3. Also includes 35,472 shares of restricted stock. (8) Includes 24,084 shares of restricted stock and 6,800 shares of Class A Common Stock issuable upon exercise of options. (9) Includes 20,691 shares of restricted stock. (10) Includes 17,736 shares of restricted stock. (11) Includes 7,095 shares of restricted stock.38,743 shares are held in the Gary D. Eppen Trust dated April 22, 1996. (12) Includes 7,095 shares of restricted stock.89,367 shares are pledged as security. (13) Includes 24,000 shares of Class A Common Stock issuable upon exercise of options and 7,095 shares of restricted stock. (14) Includes 185,800 shares of Class A Common Stock issuable upon exercise of options and 261,182 shares of restricted stock. (15) Includes 25,000 shares of Class B Common Stock owned by the Elizabeth A. Jensen 1rust and 25,000 shares of Class B Common Stock owned by the Patrick R. Jensen 1rust and 501,913 shares of Class B Common Stock as to which Debra A. Jensen may be deemed to have shared voting discretion pursuant to the Yeager Family Stockholder Agreement. See Note 3. Debra A. Jensen is the daughter of Phillip C. Yeager. (16) Wellington Management Company, LLP (“Wellington”) filed an amendment to a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, Wellington has shared dispositive power with respect to all 4,179,757 shares of Class A Common Stock beneficially owned and shared voting power with respect to 2,450,998 shares of Class A Common Stock beneficially owned. These securities are owned by various individual and institutional investors, which Wellington serves as investment advisor with power to direct investments and/or sole power to vote the securities.For purposes of the reporting requirements of the Exchange Act, Wellington is deemed the beneficial owner of such securities; however, Wellington expressly disclaims that it is, in fact, the beneficial owner of such securities.The number of shares beneficially owned by Wellington is indicated as of February 14, 2008. The address of Wellington is 75 State Street, Boston, MA 02109. (17) T. Rowe Price Associates, Inc. (“Price Associates”) filed a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, Price Associates has sole dispositive power with respect to all 3,412,100 shares of Class A Common Stock beneficially owned and sole voting power with respect to 838,800 shares of Class A Common Stock beneficially owned. These securities are owned by various individual and institutional investors which Price Associates serves as investment advisor with power to direct investments and/or sole power to vote the securities.For purposes of the reporting requirements of the Exchange Act, Price Associates is deemed the beneficial owner of such securities; however, Price Associates expressly disclaims that it is, in fact, the beneficial owner of such securities.The number of shares beneficially owned by Price Associates is indicated as of February 14, 2008. The address of Price Associates is 100 E. Pratt Street, Baltimore, MD 21202. (18) Neuberger Berman Inc., Neuberger Berman, LLC, Neuberger Berman Management Inc., and Neuberger Berman Equity Funds (collectively “Neuberger Berman”) filed a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, Neuberger Berman has sole voting power with respect to 103,002 shares of Class A Common Stock, shared voting power with respect to 2,009,800 shares of Class A Common Stock and shared dispositive power with respect to all 2,706,995 shares of Class A Common Stock.The number of shares beneficially owned by Neuberger Berman is indicated as of February 12, 2008.The address of Neuberger Berman is 605 Third Avenue, New York, NY 10158. 7 (19) Barclays Global Investors, NA, Barclays Global Fund Advisors and Barclays Global Investors, Ltd. (collectively “Barclays”) filed a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, Barclays has sole dispositive power with respect to all 2,136,264 shares of Class A Common Stock beneficially owned and sole voting power with respect to 1,648,558 shares of Class A Common Stock beneficially owned. Barclays has indicated that the shares reported held by Barclays are held in trust accounts for the economic benefit of the beneficiaries of those accounts.The number of shares beneficially owned by Barclays is indicated as of January 10, 2008.The address of the business office of Barclays Global Investors, NA is 45 Fremont Street, San Francisco, CA 94105. (20) FMR LLC (“FMR”) filed an amendment to a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, FMR has sole dispositive power with respect to all 2,094,031 shares of Class A Common Stock beneficially owned and sole voting power with respect to 1,034,146 shares of Class A Common Stock beneficially owned. These securities are owned by various individual and institutional investors, which FMR serves as investment advisor with power to direct investments and/or sole power to vote the securities.For purposes of the reporting requirements of the Exchange Act, FMR is deemed the beneficial owner of such securities; however, FMR expressly disclaims that it is, in fact, the beneficial owner of such securities.The number of shares beneficially owned by FMR is indicated as of February 13, 2008. The address of FMR is 82 Devonshire Street, Boston, MA 02109. (21) Friess Associates LLC (“Friess”) filed an amendment to a Schedule 13G with the Commission indicating beneficial ownership of shares of Class A Common Stock.According to the Schedule 13G, Friess has sole voting power and sole dispositive power with respect to all 1,902,722 shares of Class A Common Stock.The number of shares beneficially owned by Friess is indicated as of February 14, 2008.The address of Friess is 115 E. Snow King, Jackson, WY 83001. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires the Company’s directors and executive officers, and persons who own more than ten percent of a registered class of the Company’s equity securities, to file with the Commission initial reports of ownership and reports of changes in ownership of Common Stock and other equity securities of the Company.Officers, directors, and greater than ten-percent stockholders are required by Commission regulation to furnish the Company with copies of all Section 16(a) forms they file. To the Company’s knowledge, based solely on a review of the copies of such reports furnished to the Company and written representations that no other reports were required, during the Company’s 2007 fiscal year all applicable Section 16(a) filing requirements were complied with by the officers, directors, and greater than ten-percent beneficial owners. 8 COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS Compensation Discussion and Analysis Overview of Compensation Program Our Compensation Committee has the responsibility for determining the compensation that is paid or awarded to our Company’s executive officers.Our Compensation Committee consists of the three independent members of the Board.Our Compensation Committee ensures that the total compensation paid to our executive officers, is fair, reasonable and competitive and drives behavior that increases stockholder value over the long-term. Compensation Philosophy and Objectives Our Company’s compensation philosophy is designed to link executive performance to long-term stockholder value, connect pay with individual performance, maintain a compensation system that is competitive with industry standards and attract and retain outstanding executives.We seek to incent our executives through both short term and long term awards, with a goal of superior Company performance. Our ultimate objective is to improve stockholder value. Our Compensation Committee evaluates both performance and compensation to ensure that our Company maintains its ability to attract and retain superior employees in key positions and that compensation provided to key employees remains competitive relative to the compensation paid to similarly situated executives of our peer companies. To that end, our Compensation Committee believes executive compensation packages provided to our executives should include both cash and stock-based compensation that reward performance as measured against pre-established goals. Role of Executive Officers in Compensation Decisions Our CompensationCommittee, with input and recommendations from our Chief Executive Officer and President, makes all compensation decisions for the executive officers and approves recommendations of equity awards to all executive officers of the Company. The Chief Executive Officer and President annually review the performance of the executive officers. The conclusions reached and recommendations based on these reviews, including salary adjustments and annual stock and cash award amounts, are presented to theCompensation Committee.Our CompensationCommittee can exercise its discretion in modifying any recommended adjustments ofstock or cash awards to executives. Setting Executive Compensation Based on the foregoing objectives, our Compensation Committee has structured the Company’s annual and long-term incentive-based cash and non-cash executive compensation to motivate executives to achieve the business goals set by the Company and reward the executives for achieving such goals. Compensation Consultant.To help the Company achieve its compensation objectives, our Compensation Committee engaged Hay Group, Inc. as its independent compensation consultant for 2007.The consultant’s role is to advise our Compensation Committee on all executive compensation matters. The consultant assists by providing relevant market data and evaluating the total compensation system relative to the compensation systems employed by comparable companies in the transportation industry and the overall U.S. industrial market. The consultant also provides an additional measure of assurance that the Company’s executive compensation program is a reasonable and appropriate means to achieve our objectives.Our Compensation Committee reviews the performance and level of service provided by its independent compensation consultant on an annual basis. 9 Market Benchmarking.A benchmark group of publicly-traded companies in the transportation industry is used annually by our Compensation Committee to ensure that Hub Group’s compensation programs offer competitive total compensation opportunities and reflect best practices in compensation plan design.In 2007, the companies comprising the “Compensation Peer Group” were: CH Robinson Worldwide, Inc. EGL, Inc. Expeditors International of Washington, Inc. Forward Air Corp. J.B. Hunt Transport Services, Inc. Landstar System, Inc. Pacer International, Inc. Swift Transportation Co., Inc. UTI Worldwide, Inc. Werner Enterprises, Inc. In addition, information on annual base salary increases and compensation data for the U.S. general industrial markets is provided by our Compensation Committee’s independent compensation consultant. The Company’s CEO develops pay recommendations for the Company’s executives based on (i) the aforementioned market data, (ii) each executive’s individual performance and functional responsibilities as determined by the CEO and President; and (iii) Company performance, both financial and non-financial.Our Compensation Committee reviews and approves these pay recommendations with the advice of its independent compensation consultant.Our Compensation Committee also sets the base salary and incentive opportunities for the Company’s CEO based on (i) the aforementioned market data, (ii) the CEO’s individual performance and responsibilities and (iii) Company performance, both financial and non-financial. Our Compensation Committee generally seeks to set the base salary for executive officers at the 50th percentile of compensation paid to similarly situated executives of the companies comprising the Compensation Peer Group. Variations to this objective do occur as dictated by the experience level of the individual, personal performance and market factors. There is no pre-established policy or target for the allocation between either cash and non-cash or short-term and long-term incentive compensation. Rather, our Compensation Committee reviews information provided by our compensation consultant to determine the appropriate level and mix of incentive compensation.Pay for such incentive compensation is awarded as a result of the performance of the Company or the individual, depending on the type of award, compared to pre-established goals. 2007Executive Compensation Components The Company’s executive compensation program has three componentsbase salary, annual incentives, and long-term incentives.Base salary and annual incentives are primarily designed to reward current and past performance. Long-term incentives are primarily designed to provide strong incentives for long-term future Company growth. Base Salary.To attract and retain qualified executives, base salary is provided to our executive officers.The base salary is determined based on position and responsibility using competitive criteria within the transportation industry.During its review of base salaries for the executives, ourCompensationCommittee primarily considers (i) market data provided by our outside consultants, (ii) an internal review of the executive’s compensation, both individually and relative to other officers and (iii) individual performance of the executive.Salary levels are typically reviewed annually as part of our annual performance review process as well as upon a promotion or other change in job responsibilities.Increases are based on increases in the cost of living, individual performance and, to a lesser extent, trends within the industry. Annual Cash Incentive.The Company’s annual cash incentive recognizes and rewards executives for taking actions that build the value of the Company and generate competitive total returns for stockholders.Our annual cash incentive is determined with the assistance of the third party survey data referred to above and the value of the target award is generally set at 60% of the executive’s annual base salary.This incentive is based solely on earnings per share (“EPS”) for our Chief Executive Officer and President.For our other executive officers, this incentive is based on a combination of EPS (60%) and on individual performance compared against certain pre-determined personal goals (40%).The personal goals vary by officer.For 2007, the personal goals for officers responsible for each of our service lines were generally tied to specific financial metrics for the service line managed by the executive.For our other executives, the personal goals were generally tied to specific objectives within their area of responsibility.The personal goals are generally set at a level that are believed to be achievable with superior personal performance. 10 Mr. White’s personal goals required him to maintain compliance with Sarbanes Oxley (10%), identify, negotiate and close acquisitions (50%), maintain a strong presence at investor conferences (20%) and maintain strong controls and processes in the finance area (20%).As Mr. White left our Company in March of 2007 he did not receive any annual cash incentive. Ms. Pizzuto’s personal goals required her to maintain compliance with Sarbanes Oxley (30%), provide accurate financial statements by the 10th day of the following month (20%), provide timely budget and updated forecasts quarterly (15%), assist with acquisitions (15%), develop executive level financial reports monthly (15%) and assist with accounts receivable collection issues (5%).Ms. Pizzuto met or exceeded each of these goals and earned her full annual cash incentive related to her personal goals of $72,720. Mr. Marsh’s personal goals required him to meet a service line defined profitability growth goal for highway.The growth goal was measured by a sliding scale under which Mr. Marsh would not earn any incentive if he did not grow the service line defined profitability by at least 5% but could earn up to 150% of his target incentive if the service line defined profitability grew by 28%.Mr. Marsh’s target incentive for his personal goals was $68,778.The profitability of Mr. Marsh’s service line did grow more than 5%, but he did not meet the growth goal target and he therefore earned 45.7% of his target incentive or $31,432 in annual cash incentive related to his personal goals. Mr. Maltby’s personal goals required him to increase transactional business (25%) and meet a service line defined profitability growth goal for logistics (75%).The growth goal was measured by a sliding scale under which Mr. Maltby would not earn any incentive if he did not grow the service line defined profitability but could earn up to 150% of his target incentive if the service line defined profitability grew by 28%.Mr. Maltby’s target incentive related to his transactional business goal was $16,391 and his target incentive related to his service line defined profitability growth goal was $49,173.Mr. Maltby met his transactional goal and therefore received $16,391 related to that goal and exceeded his growth goal and therefore received $64,908 or 132% of his target incentive related to growth.In total, Mr. Maltby received $81,229 in annual cash incentive related to his personal goals. Each year our Compensation Committee sets an EPS target for our Company.Once the year is completed, Hub Group’s earnings per share are compared against the EPS target.If we meet the EPS target, we pay the EPS portion of the award.If we do not meet our EPS target, we do not pay any cash incentive related to EPS or we pay a reduced incentive based on a sliding scale.In the same way, our executives can earn, also on a sliding scale, up to twice their EPS target incentive if we substantially exceed our EPS target.For 2007, our sliding scale started at $1.17, which equals our 2006 EPS after excluding the two cents of earnings per share that resulted from our former subsidiary Hub Group Distribution Services, LLC.Our EPS target for 2007 was set at $1.39, which represents a 19% increase in our EPS from continuing operations.Our executives could earn twice their EPS target incentive if we earned $1.61 per share, which represents a 38% increase over 2006 EPS from continuing operations. During 2007, we earned $1.53 per share.The Compensation Committee, in its discretion and with the support of management, elected to exclude four cents per share of certain non-recurring tax benefits when determining the Company’s 2007 EPS for EPS compensation purposes.Based on our pre-approved sliding scale, our executives therefore received 145% of their EPS target incentive. Mr. David Yeager’s target incentive related to EPS was $344,920 for 2007.Mr. Yeager received 145% of this targeted amount, or $500,134 due to the Company’s strong performance in 2007.Mr. Mark Yeager’s target incentive related to EPS was $239,693 for 2007.Mr. Mark Yeager received 145% of this targeted amount or $347,555.Ms. Pizzuto’s target incentive related to EPS was $109,080 for 2007.Ms. Pizzuto received 145% of this targeted amount or $158,166.Mr. Marsh’s target incentive related to EPS was $103,168 for 2007.Mr. Marsh received 145% of this targeted amount or $149,594.Mr. Maltby’s target incentive related to EPS was $98,345 for 2007.Mr. Maltby received 145% of this targeted amount or $142,600. All cash compensation is approved by our Compensation Committee before it is paid to our executive officers. Long-Term Equity Incentives.The Company’s Long-Term Equity Incentive Program serves to reward executive performance that successfully executes the Company’s long-term business strategy and builds stockholder value.The program allows for the awarding of options and stock appreciation rights, restricted stock and performance units.The Long-Term Equity Incentive Program encourages participants to focus on long-term Company performance and provides an opportunity for executive officers and certain designated key employees to increase their ownership stake in the Company through grants of the Company’s Class A Common Stock.The Company maintains the Hub Group, Inc. 1996 Long-Term Incentive Plan, 1997 Long-Term Incentive Plan, 1999 Long-Term Incentive Plan and the Hub Group, Inc. 2002 Long-Term Incentive Plan. For the last few years, the Company has made an annual grant of restricted stock to its executive officers with a three year vesting period.The size of this grant was determined with the help of our outside compensation consultant and was generally designed to be competitive with the Compensation Peer Group.In October 2005, our Compensation Committee discussed the proposed restricted stock grants which would be part of the 2006 executive compensation package.After considering these grants, our Compensation Committee approved the grants in late December 2005.Starting with this December 2005 grant, our Compensation Committee agreed to keep the number of shares 11 generally fixed for three years so that executives, like stockholders, will be directly impacted by changes in our stock price.For the 2007 compensation package and future years, our Compensation Committee decided to make the annual restricted stock grants in early January rather than in late December.For grants made in 2007 and prior years the restricted stock vested over a period of three years.For grants made in 2008, the restricted stock will vest over a period of five years. In conducting the compensation review at the end of 2005, our outside consultants and our Compensation Committee discussed the need for a substantial long-term incentive grant to motivate superior long-term performance.After discussing this issue for some time, on May 22, 2006, our Compensation Committee granted performance units to certain of our executive officers.In order for these performance units to be earned and converted to restricted stock on a one for one basis, Hub Group’s combined operating income for 2006, 2007 and 2008 (the “Performance Period”) must total $254.7 million (the “Performance Target”).The Performance Target was set at a level that required Hub Group to grow its operating income by 24% each year compounded annually.No restricted stock will be awarded and the performance units will be canceled and forfeited should we fail to meet the Performance Target.If our Performance Target is met, but Hub Group’s operating income for the Performance Period does not meet or exceed $283 million, the performance units will be earned, subject to our Compensation Committee having the right to reduce to less than 100% the percentage of performance units earned.The $283 million of combined operating income requires us to grow our operating income by 30% annually over this three year period.If our operating income for the Performance Period equals or exceeds $283 million, then the performance units will be fully earned and not subject to a downward adjustment by the Compensation Committee.Should the executive officers receive restricted stock under this program, this restricted stock will be granted in early 2009 and then vests ratably as of the first business day of January in each of 2010, 2011 and 2012 provided the officer remains an employee of Hub Group on each of these vesting dates.The performance units are designed to incent and reward the management team for achieving superior operating income growth over this three year period. Our Compensation Committee has delegated to our Chief Executive Officer the ability to grant $500,000 of restricted stock to non-executive officers each year.Our Chief Executive Officer grants this stock from time to time to new hires or in connection with a promotion or outstanding performance by current employees.The Company has not granted any stock options since 2003 and does not currently have plans to issue additional options. Perquisites and Other Compensation Our Company provides executive officers with perquisites and other personal benefits that the Company and our Compensation Committee believe are reasonable and consistent with its overall compensation program to better enable the Company to attract and retain superior employees for key positions. Our CompensationCommittee periodically reviews the levels of perquisites and other personal benefits provided to named executive officers. The perquisites and other compensation we provided in2007are as follows. All of our named executive officers participated in our 401(k) plan and received matching funds up to the federallyallowed maximum match.We maintain $50,000 of life insurance on all of our executive officers.The Company maintains a deferred compensation planand provides a matching contribution to participants.The Company also makes available to its executive officers an annual physical at a local hospital.The Company allows personal use of its fractional airplane interests by certain executive officers.Personal use of our aircraftinterestrequires approval by the Chief Executive Officer.Our executives must reimburse the Company for their personal use of our aircraft interest at the Standard Industry Fare Level plus either 20% or 30% depending on the aircraft. Retirement and Other Benefits Pension Benefits We do not provide pension arrangements or subsidized post-retirement health coverage for our executives or employees. Non-Qualified Deferred Compensation Our executive officers, in addition to certain other key managerial employees, are entitled to participate in the Hub Group, Inc. Non-Qualified Deferred Compensation Plan.Pursuant to this plan, eligible employees can defer certain compensation on a pre-tax basis.The Hub Group, Inc. Non-Qualified Deferred Compensation Plan is discussed in further detail under the heading “Nonqualified Deferred Compensation” on page 22. 12 Other Post-Employment Payments All of our executive officers are employees-at-will and as such do not have employment contracts with us.Certain payments will be made upon a change of control or theretirementof our executive officers.These payments are discussed in further detail under “Potential Payouts upon Termination or Change of Control”on page24. Ownership Guidelines To directly align the interests of executive officers with the interests of the stockholders, in the fall of 2006 our Board adopted a policy that requires each executive officer to maintain a minimum ownership interest in the Company.Each executive officer must own Company stock with a value of at least two times their base annual salary.Each executive officer has five years to meet this requirement.Until they do, executive officers must retain a minimum of 25% of the stock granted to them in any one year.Our independent directors have also agreed to maintain stock valued at twice their annual retainer. Tax and Accounting Implications Deductibility of Executive Compensation Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) limits the Company’s deduction for compensation paid to the executive officers named in the Summary Compensation Table to $1 million each unless certain requirements are met.The policy of our Compensation Committee with respect to section 162(m) is to establish and maintain a compensation program which will optimize the deductibility of compensation.Our Compensation Committee, however, reserves the right to use its judgment, where merited by our Compensation Committee’s need to respond to changing business conditions or by an executive officer’s individual performance, to authorize compensation which may not, in a specific case, be fully deductible to the Company.For 2007, the amount of certain compensation in excess of $1 million for each of the named executive officers was not deductible for federal income tax purposes. Section 274(e) of the Code limits the Company's deduction for expenses allocated to certain personal use of its fractional airplane interests.For 2007, such expenses not reimbursed to the Company were not deductible for federal income tax purposes. 13 2007 SUMMARY COMPENSATION TABLE The following table sets forth a summary of the annual, long-term and other compensation for services rendered to the Company for the fiscal years ended December 31, 2007 and December 31, 2006 paid or awarded to those persons who were: (i) the Company’s chief executive officer at December 31, 2007, (ii) the Company’s chief financial officer at December 31, 2007, (iii) the Company’s former chief financial officer and (iv) the Company’s three most highly compensated executive officers other than the chief executive officer and chief financial officer (collectively, together with the Company’s chief executive officer and chief financial officer, the “Named Executive Officers”). Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) (1) Option Awards($) Non-Equity Incentive Plan Compensation(2)($) Change in Pension Value and Nonquali-fied Deferred Compensation Earnings (3)($) All Other Compensation (4) Total($) David P. Yeager Vice Chairman and Chief Executive Officer 2007 2006 574,867 558,123 306,690 219,351 500,134 669,748 51,229 43,204 114,472(5) 114,906 1,547,392 1,605,332 Mark A. Yeager President and Chief Operating Officer 2007 2006 399,489 387,853 312,881 216,217 347,555 465,424 37,795 31,840 72,175(6) 46,743 1,169,895 1,148,077 Terri A. Pizzuto Executive Vice President, CFO and Treasurer 2007 287,365 192,856 230,886 14,984(7) 726,091 Thomas M. White Former Sr. Vice President, Treasurer and CFO 2007 2006 161,942 349,211 181,762 335,243 423 2,210 - - (8) 25,382 162,365 893,808 David L. Marsh Chief MarketingOfficer 2007 2006 286,372 270,375 200,253 136,115 181,026 309,560 7,613 6,449 19,104(9) 19,451 694,368 741,950 Donald G. Maltby Executive Vice President -Logistics 2007 2006 273,182 265,225 156,441 122,226 223,900 254,616 1,575 2,669 22,367(10) 21,991 677,465 666,727 14 (1) Consists of amounts expensed in 2007 and 2006 in accordance with FASB Statement No. 123(R) with respect to restricted stock awards made by our Company to our executives each with a vesting period of three years. (2) In addition to salary, our Compensation Committee provides an annual cash incentive.Our annual cash incentive is determined with the assistance of third party survey data and the value of the target award is generally set at 60% of the executive’s annual salary.This incentive is based solely on earnings per share (“EPS”) for our Chief Executive Officer and President.For our other executive officers, this incentive is based on a combination of EPS (60%) and on individual performance compared against certain predetermined personal goals (40%). (3) Represents above market earnings on deferred compensation. (4) Personal use of our aircraft requires approval by the Chief Executive Officer.Our executives must reimburse the Company for their personal use of our aircraft interest at the Standard Industry Fare Level plus either 20% or 30% depending on the aircraft.We value the personal use of our aircraft interests as the difference between the amount paid by the executive to the Company for use of the plane and the aggregate incremental cost of using the plane.The incremental cost includes the hourly flight fee, all fuel charges, overnight fees, on-board catering, landing fees, parking fees, certain taxes and passenger ground transportation.We do not include in incremental costs the fixed costs that do not change based on personal usage, such as monthly management fees or the purchase or lease costs of our fractional interest in aircraft. (5) Represents our Company’s matching contribution to the Section 401(k) plan of $5,905, the value of insurance premiums paid by the Company for term life insurance equal to $48, the vested match made to Mr. Yeager’s account in our original Deferred Compensation Plan equal to $14,550, the match made to Mr. Yeager’s account in our current Deferred Compensation Plan equal to $17,246 and the value of an executive physical equal to $640.Also represents Mr. Yeager’s personal use of our Company’s fractional airplane interests equal to $76,083. (6) Represents our Company’s matching contribution to the Section 401(k) plan of $5,906, the value of insurance premiums paid by the Company for term life insurance equal to $48, the vested match made to Mr. Yeager’s account in our original Deferred Compensation Plan equal to $7,277 and the match made to Mr. Yeager’s account in our current Deferred Compensation Plan equal to $11,985 and the value of an executive physical equal to $1,315.Also represents Mr. Yeager’s personal use of our Company’s fractional airplane interests equal to $45,644. (7) Represents our Company’s matching contribution to the Section 401(k) plan of $5,936, the value of insurance premiums paid by the Company for term life insurance equal to $48 and the match made to Ms. Pizzuto’s account in our current Deferred Compensation Plan equal to $9,000.Ms. Pizzuto became Hub’s Chief Financial Officer in March 2007. (8) Mr. White served as the Company’s Chief Financial Officer until he resigned from the Company in March 2007. (9) Represents our Company’s matching contribution to the Section 401(k) plan of $5,973, the value of insurance premiums paid by the Company for term life insurance equal to $48, the vested match made to Mr. Marsh’s account in our original Deferred Compensation Plan equal to $4,083, the match made to Mr. Marsh’s account in our current Deferred Compensation Plan equal to $9,000. (10) Represents our Company’s matching contribution to the Section 401(k) plan of $5,934, the value of insurance premiums paid by the Company for term life insurance equal to $48, the vested match made to Mr. Maltby’s account in our original Deferred Compensation Plan equal to $8,190 and the match made to Mr. Maltby’s account in our current Deferred Compensation Plan equal to $8,195. 15 2007 GRANTS OF PLAN-BASED AWARDS Estimated Future Payouts Under Non-Equity Incentive Plan Awards(1) Estimated Future Payouts Under Equity Incentive Plan Awards All Other Stock Awards: Number of Shares of Stock or All Other Option Awards: Number of Securities Underlying Exercise or Base Price of Option Grant Date Fair Value of Stock Name GrantDate Threshold ($) Target ($) Maximum ($) Threshold (#) Target (#) Maximum (#) Units (#)(2) Options (# ) Awards ($/Sh) and Option Awards ($) David P. Yeager 1/2/2007 20,692 570,065 Mark A. Yeager 1/2/2007 17,736 488,627 Terri A. Pizzuto 1/2/2007 5/7/2007 10,000 2,004 275,500 75,030 Thomas M. White 1/2/2007 14,780(3) 407,189 David L. Marsh 1/2/2007 11,824 325,751 Donald G. Maltby 1/2/2007 8,868 244,313 (1) We do not have any multi-year non-equity incentive plan awards.Our non-equity incentive plan award is made on an annual basis based on a single year’s performance.Please see Footnote 2 to the Summary Compensation Table for a description of this plan. (2) Restricted stock that vests ratably annually on the date of grant over three years. (3) These shares were forfeited due to Mr. White’s resignation from the Company on March 16, 2007. 16 Narrative Description for Summary Compensation and Grants of Plan-Based Awards Tables On March 15, 2007, Mr. White resigned his position as Chief Financial Officer and Ms. Pizzuto was appointed by the Board to the position of Executive Vice President, Chief Financial Officer and Treasurer.In connection with this promotion, and after considering compensation data provided by the Hay Group, the Compensation Committee approved, upon the recommendation of Hub’s CEO, an increase in Ms. Pizzuto’s base salary from $253,071 to $300,000 and an increase in her annual cash incentive target from $151,843 to $180,000. Ms. Pizzuto was also granted 2,004 shares of restricted stock on May 7, 2007 in connection with her promotion.These restricted shares had a value of $75,030 on the grant date.In late October 2007, Mr. Marsh was promoted to our Chief Marketing Officer.In connection with this promotion, the Compensation Committee approved, upon the recommendation of Hub’s CEO, an increase in Mr. Marsh’s base salary from $283,894 to $300,000 and an increase in his annual cash incentive target from $170,336 to $180,000, pro-rated for 2007. As part of the annual compensation package, our Compensation Committee grants restricted Class A Common Stock to our executive officers.These awards are generally based on merit and third party survey data. In December 2005, our Compensation Committee granted restricted stock to our executive officers that vests over three years.Mr. David Yeager received 20,692 restricted shares with a value on the date of grant of $350,005, Mr. Mark Yeager received 17,736 restricted shares with a value on the date of grant of $300,004, Ms. Pizzuto received 8,868 restricted shares with a value on the date of grant of $150,002, Mr. White received 14,780 restricted shares with a value on the date of grant of $250,004, Mr. Marsh received 11,824 restricted shares with a value on the date of grant of $200,003 and Mr. Maltby received 8,868 restricted shares with a value on the date of grant of $150,002. Although granted in late 2005, this restricted stock was part of each executive’s 2006 compensation package.Going forward, our Compensation Committee has elected to make its annual grants of restricted stock in early January rather than late December. In October 2006, our Compensation Committee agreed to keep the number of shares generally fixed for the 2006, 2007 and 2008 compensation packages so that executives, like stockholders, will be directly impacted by changes in our stock price.Consistent with this arrangement, all of the named executive officers except for Ms. Pizzuto received the same number of restricted shares in January 2007 as the prior year grant.Ms. Pizzuto received additional shares due to her superior performance. These restricted shares are entitled to dividends to the same extent as ordinary shares, but the dividends are restricted to the same extent as the underlying security.Once the restricted stock vests, any dividends paid on that stock also vest. We do not have employment agreements with our executive officers. 17 OUTSTANDING
